Case: 15-14025     Date Filed: 08/26/2016   Page: 1 of 2


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-14025
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:15-cr-20152-JLK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,


                                       versus

DONTREY WILLIAMS,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (August 26, 2016)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

      Dontrey Williams appeals his conviction for possession of a firearm by a

felon, in violation of 18 U.S.C. § 922(g)(1). He claims that his entry of a guilty
               Case: 15-14025     Date Filed: 08/26/2016    Page: 2 of 2


plea with “adjudication withheld” in Florida state court did not make him a “felon”

for § 922(g)(1). Whether a person is a “felon” for § 922(g)(1) “shall be determined

in accordance with the law of the jurisdiction in which the proceedings were held.”

Id. § 921(a)(20). A little over a year ago, this court certified to the Florida

Supreme Court the question of whether a guilty plea with adjudication withheld is

a “conviction” under Florida law. United States v. Clarke, 780 F.3d 1131, 1132

(11th Cir. 2015) (per curiam) (alteration omitted). This past February, the Florida

Supreme Court responded by ruling that “a guilty plea for a felony for which

adjudication was withheld does not qualify as a ‘conviction.’” Clarke v. United

States, 184 So. 3d 1107, 1108 (Fla. 2016). This court then vacated a § 922(g)(1)

conviction that was based on a guilty plea in Florida state court where adjudication

was withheld. United States v. Clarke, 822 F.3d 1213, 1214–15 (11th Cir. 2016)

(per curiam). Williams’s § 922(g)(1) conviction was also based on a guilty plea in

Florida state court where adjudication was withheld. The government therefore

concedes that Williams’s “§ 922(g) conviction for being a felon in possession must

be vacated.” [R. Br. 8] We agree.

      VACATED AND REMANDED.




                                           2